UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2014 and December 31, 2013 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2014 and 2013 5 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2014 and 2013 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2014 and 2013 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 34 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 75 PART II. Other Information: Item 1. Legal Proceedings 76 Item 1A. Risk Factors 76 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 76 Item 3. Defaults Upon Senior Securities 76 Item 4. Mine Safety Disclosures 76 Item 5. Other Information 76 Item 6. Exhibits 76 SIGNATURES 77 EXHIBIT INDEX 78 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) September 30, December 31, ASSETS 2014 2013 Real estate, at cost: Land $ 4,137,278 $ 4,066,837 Buildings and improvements 12,609,463 12,466,244 Development costs and construction in progress 1,680,202 1,353,103 Leasehold improvements and equipment 128,982 132,483 Total 18,555,925 18,018,667 Less accumulated depreciation and amortization (3,613,098) (3,372,207) Real estate, net 14,942,827 14,646,460 Cash and cash equivalents 1,683,142 583,290 Restricted cash 160,848 262,440 Marketable securities 184,154 191,917 Tenant and other receivables, net of allowance for doubtful accounts of $18,307 and $21,869 118,636 115,862 Investments in partially owned entities 1,268,066 1,166,443 Investment in Toys "R" Us - 83,224 Real Estate Fund investments 495,392 667,710 Mortgage and mezzanine loans receivable, net of allowance of $5,811 and $5,845 17,085 170,972 Receivable arising from the straight-lining of rents, net of allowance of $3,396 and $4,355 873,901 817,314 Deferred leasing and financing costs, net of accumulated amortization of $299,542 and $264,421 483,902 411,922 Identified intangible assets, net of accumulated amortization of $223,786 and $277,998 280,207 311,963 Assets related to discontinued operations - 316,219 Other assets 492,355 351,488 $ 21,000,515 $ 20,097,224 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Mortgages payable $ 9,273,212 $ 8,331,993 Senior unsecured notes 1,791,987 1,350,855 Revolving credit facility debt 88,138 295,870 Accounts payable and accrued expenses 498,565 422,276 Deferred revenue 489,250 529,048 Deferred compensation plan 113,549 116,515 Liabilities related to discontinued operations - 13,950 Other liabilities 380,843 438,353 Total liabilities 12,635,544 11,498,860 Commitments and contingencies Redeemable partnership units: Class A units - 11,395,068 and 11,292,038 units outstanding 1,139,052 1,002,620 Series D cumulative redeemable preferred unit - 1 unit outstanding 1,000 1,000 Total redeemable partnership units 1,140,052 1,003,620 Equity: Partners' capital 8,325,051 8,428,534 Earnings less than distributions (1,878,125) (1,734,839) Accumulated other comprehensive income 69,580 71,537 Total Vornado Realty L.P. equity 6,516,506 6,765,232 Noncontrolling interests in consolidated subsidiaries 708,413 829,512 Total equity 7,224,919 7,594,744 $ 21,000,515 $ 20,097,224 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Nine Months Ended September 30, Months Ended September 30, (Amounts in thousands, except per unit amounts) REVENUES: Property rentals $ 538,168 $ 521,433 $ 1,606,120 $ 1,589,038 Tenant expense reimbursements 86,330 81,814 248,964 229,938 Cleveland Medical Mart development project - 4,893 - 34,026 Fee and other income 46,411 60,849 142,618 205,523 Total revenues 670,909 668,989 1,997,702 2,058,525 EXPENSES: Operating 268,450 261,776 802,505 785,992 Depreciation and amortization 130,208 122,119 406,868 394,579 General and administrative 44,547 44,186 141,273 145,871 Cleveland Medical Mart development project - 3,239 - 29,764 Impairment losses, acquisition and transaction related costs 7,105 2,818 32,972 6,769 Total expenses 450,310 434,138 1,383,618 1,362,975 Operating income 220,599 234,851 614,084 695,550 (Loss) applicable to Toys "R" Us (18,418) (34,209) (74,162) (69,311) (Loss) income from partially owned entities (7,245) 1,453 (3,264) 23,691 Income from Real Estate Fund 24,160 22,913 142,418 73,947 Interest and other investment income (loss), net 7,602 (10,275) 28,930 (32,935) Interest and debt expense (115,120) (119,676) (341,613) (360,679) Net gain (loss) on disposition of wholly owned and partially owned assets 2,665 15,138 13,205 (20,581) Income before income taxes 114,243 110,195 379,598 309,682 Income tax expense (3,177) (2,222) (8,358) (6,172) Income from continuing operations 111,066 107,973 371,240 303,510 Income from discontinued operations 58,131 24,278 61,800 299,989 Net income 169,197 132,251 433,040 603,499 Less net income attributable to noncontrolling interests in consolidated subsidiaries (9,685) (23,833) (85,239) (50,049) Net income attributable to Vornado Realty L.P. 159,512 108,418 347,801 553,450 Preferred unit distributions (20,378) (20,381) (61,137) (63,585) Preferred unit redemptions - - - (1,130) NET INCOME attributable to Class A unitholders $ 139,134 $ 88,037 $ 286,664 $ 488,735 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations, net $ 0.41 $ 0.33 $ 1.12 $ 0.96 Income from discontinued operations, net 0.29 0.11 0.31 1.50 Net income per Class A unit $ 0.70 $ 0.44 $ 1.43 $ 2.46 Weighted average units outstanding 198,322 197,599 198,158 197,510 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations, net $ 0.40 $ 0.33 $ 1.11 $ 0.96 Income from discontinued operations, net 0.29 0.11 0.31 1.49 Net income per Class A unit $ 0.69 $ 0.44 $ 1.42 $ 2.45 Weighted average units outstanding 199,940 198,717 199,668 198,607 DISTRIBUTIONS PER CLASS A UNIT $ 0.73 $ 0.73 $ 2.19 $ 2.19 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three For the Nine Months Ended September 30, Months Ended September 30, (Amounts in thousands) 2014 2013 2014 2013 Net income $ 169,197 $ 132,251 $ 433,040 $ 603,499 Other comprehensive income (loss): Change in unrealized net (loss) gain on available-for-sale securities (22,764) (8,252) (7,761) 160,886 Amounts reclassified from accumulated other comprehensive income related to sale of available-for-sale securities - (42,404) - (42,404) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (6,028) (1,669) (151) (25,023) Change in value of interest rate swap 4,781 (295) 5,846 14,265 Other 1 1 - 531 Comprehensive income 145,187 79,632 430,974 711,754 Less comprehensive income attributable to noncontrolling interests in consolidated subsidiaries (9,685) (23,833) (85,239) (50,049) Comprehensive income attributable to Vornado Realty L.P. $ 135,502 $ 55,799 $ 345,735 $ 661,705 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,151,309 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado Realty L.P. - 347,801 - - 347,801 Net income attributable to redeemable partnership units - (16,552) - - (16,552) Net income attributable to noncontrolling interests in consolidated subsidiaries - 85,239 85,239 Distributions to Vornado - (410,724) - - (410,724) Distributions to preferred unitholders - (61,099) - - (61,099) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 227 22,668 - - - 22,668 Under Vornado's Omnibus share plan - - 199 12,350 - - - 12,350 Under Vornado's dividend reinvestment plan - - 13 1,387 - - - 1,387 Contributions: Real Estate Fund - 5,297 5,297 Other - 5,000 5,000 Distributions: Real Estate Fund - (182,964) (182,964) Other - (643) (643) Transfer of noncontrolling interest in Real Estate Fund - (33,028) (33,028) Conversion of Series A preferred units to Class A units (4) (193) 6 193 - Deferred compensation units and options - - 5 4,646 (340) - - 4,306 Change in unrealized net loss on available-for-sale securities - (7,761) - (7,761) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (151) - (151) Change in value of interest rate swap - 5,846 - 5,846 Adjustments to carry redeemable Class A units at redemption value - - - (144,231) - - - (144,231) Redeemable partnership units' share of above adjustments - 109 - 109 Other - (6) - (297) (2,372) - - (2,675) Balance, September 30, 2014 52,679 $ 1,277,026 187,735 $ 7,048,025 $ (1,878,125) $ 69,580 $ 708,413 $ 7,224,919 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) Non- Accumulated controlling (Amounts in thousands) Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2012 51,185 $ 1,240,278 186,735 $ 7,202,878 $ (1,573,275) $ (18,946) $ 1,053,209 $ 7,904,144 Net income attributable to Vornado Realty L.P. - 553,450 - - 553,450 Net income attributable to redeemable partnership units - (28,960) - - (28,960) Net income attributable to noncontrolling interests in consolidated subsidiaries - 50,049 50,049 Distributions to Vornado - (409,332) - - (409,332) Distributions to preferred unitholders - (62,439) - - (62,439) Issuance of Series L preferred units 12,000 290,536 - 290,536 Redemption of Series F and Series H preferred units (10,500) (253,269) - (253,269) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 234 19,627 - - - 19,627 Under Vornado's Omnibus share plan - - 66 3,681 - - - 3,681 Under Vornado's dividend reinvestment plan - - 16 1,376 - - - 1,376 Contributions: Real Estate Fund - 24,328 24,328 Other - 15,687 15,687 Distributions: Real Estate Fund - (47,268) (47,268) Other - (126,799) (126,799) Conversion of Series A preferred units to Class A units (2) (90) 3 90 - Deferred compensation units and options - - (6) 7,182 (305) - - 6,877 Change in unrealized net gain on available-for-sale securities - 160,886 - 160,886 Amounts reclassified related to sale of available-for-sale securities - (42,404) - (42,404) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (25,023) - (25,023) Change in value of interest rate swap - 14,265 - 14,265 Adjustments to carry redeemable Class A units at redemption value - - - (43,709) - - - (43,709) Redeemable partnership units' share of above adjustments - (5,982) - (5,982) Preferred unit redemptions - (1,130) - - (1,130) Deconsolidation of partially owned entity - (165,427) (165,427) Other - - - (25) (5,672) 531 (164) (5,330) Balance, September 30, 2013 52,683 $ 1,277,455 187,048 $ 7,191,100 $ (1,527,663) $ 83,327 $ 803,615 $ 7,827,834 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2014 2013 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 433,040 $ 603,499 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 423,959 419,249 Proceeds from Real Estate Fund investments 215,676 56,664 Net realized and unrealized gains on Real Estate Fund investments (131,558) (59,476) Equity in net loss of partially owned entities, including Toys “R” Us 77,426 45,620 Net gains on sale of real estate (57,796) (286,990) Straight-lining of rental income (56,983) (48,561) Distributions of income from partially owned entities 42,164 34,350 Amortization of below-market leases, net (32,663) (40,341) Other non-cash adjustments 28,691 60,957 Impairment losses 20,842 4,727 Net (gain) loss on disposition of wholly owned and partially owned assets (13,205) 20,581 Defeasance cost in connection with the refinancing of mortgage notes payable 5,589 - Non-cash impairment loss on J.C. Penney common shares - 39,487 Loss from the mark-to-market of J.C. Penney derivative position - 33,487 Changes in operating assets and liabilities: Real Estate Fund investments (3,392) (32,392) Accounts receivable, net (2,775) 63,280 Prepaid assets (85,372) (60,388) Other assets (68,833) (25,854) Accounts payable and accrued expenses 36,949 (38,904) Other liabilities (3,190) 597 Net cash provided by operating activities 828,569 789,592 Cash Flows from Investing Activities: Development costs and construction in progress (368,571) (149,010) Proceeds from sales of real estate and related investments 335,489 734,427 Additions to real estate (171,660) (170,424) Restricted cash 101,592 21,883 Acquisitions of real estate and other (95,546) (75,079) Proceeds from repayments of mortgage and mezzanine loans receivable and other 96,504 49,452 Investments in partially owned entities (91,697) (212,624) Investment in mortgage and mezzanine loans receivable and other (11,380) (390) Distributions of capital from partially owned entities 8,130 287,944 Proceeds from sales of marketable securities - 378,676 Proceeds from the sale of LNR - 240,474 Funding of J.C. Penney derivative collateral and settlement of derivative - (186,079) Return of J.C. Penney derivative collateral - 101,150 Net cash (used in) provided by investing activities (197,139) 1,020,400 See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Nine Months Ended September 30, 2014 2013 (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ 1,713,285 $ 1,600,357 Distributions to Vornado (410,724) (409,332) Repayments of borrowings (343,354) (2,851,420) Distributions to redeemable security holders and noncontrolling interests (208,773) (200,667) Purchase of marketable securities in connection with the defeasance of mortgage notes payable (198,884) - Distributions to preferred unitholders (61,102) (62,820) Debt issuance costs (40,424) (9,982) Proceeds received from exercise of Vornado stock options 13,738 5,057 Contributions from noncontrolling interests in consolidated subsidiaries 5,297 40,015 Repurchase of Class A units related to stock compensation agreements and/or related tax withholdings (637) (332) Purchases of outstanding preferred units - (299,400) Proceeds from the issuance of preferred units - 290,536 Net cash provided by (used in) financing activities 468,422 (1,897,988) Net increase (decrease) in cash and cash equivalents 1,099,852 (87,996) Cash and cash equivalents at beginning of period 583,290 960,319 Cash and cash equivalents at end of period $ 1,683,142 $ 872,323 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $46,517 and $28,024 $ 317,162 $ 350,899 Cash payments for income taxes $ 9,407 $ 7,529 Non-Cash Investing and Financing Activities: Marketable securities transferred in connection with the defeasance of mortgage notes payable $ 198,884 $ - Defeasance of mortgage notes payable (193,406) - Adjustments to carry redeemable Class A units at redemption value (144,231) (43,709) Write-off of fully depreciated assets (103,184) (54,377) Elimination of a mortgage and mezzanine loan asset and liability 59,375 - Transfer of interest in Real Estate Fund to an unconsolidated joint venture (58,564) - Like-kind exchange of real estate: Acquisitions 50,159 7,663 Dispositions (50,159) (163,468) Transfer of noncontrolling interest in Real Estate Fund (33,028) - Beverly Connection seller financing 13,620 - Decrease in assets and liabilities resulting from the deconsolidation of Independence Plaza: Real estate, net - (852,166) Notes and mortgages payable - (322,903) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 94.0% of the common limited partnership interest in the Operating Partnership at September 30, 2014. All references to “we,” “us,” “our,” the “Company” and the “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. On April 11, 2014, we announced a plan to spin off our shopping center business, consisting of 80 strip centers, four malls and a warehouse park adjacent to our East Hanover strip center, into a new publicly traded REIT, Urban Edge Properties (“UE”), formerly Vornado Spinco. The spin-off is expected to be effectuated through a pro rata distribution of UE’s common shares to Vornado common shareholders and Vornado Realty L.P. common unitholders, and is intended to be treated as tax-free for U.S. federal income tax purposes. We expect the spin-off to be completed by the end of 2014, subject to certain conditions, including the Securities and Exchange Commission (“SEC”) declaring UE’s Form 10 registration statement effective, filing and approval of UE’s listing application with the NYSE, receipt of third party consents, and formal approval and declaration of the distribution by Vornado’s Board of Trustees. Vornado may, at any time and for any reason until the proposed transaction is complete, abandon the separation or modify or change its terms.
